DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (USPN 2017/0019250 A1) in view of Lesea et al. (USPN 9,941,880 B1).

As to claim 1, Lee teaches a display driver integrated circuit comprising:

an interface configured to provide the first converted signal to a host processor, and receive a second converted signal corresponding to second encrypted data generated by the host processor (see at least figs. 4, 6, 7: DE and AE and fig. 9: DDI/host); and
a determiner configured to control a display panel by comparing the first encrypted data with converted data corresponding to the second encrypted data (see at least figs. 4, 6, 7: comparison block).
Lee does not directly teach a data converter configured to convert the first data into a first converted signal including four or more voltage levels including a data security level corresponding to security data and combinations of the other voltage levels corresponding to values included in a chip identification (ID); wherein the second converted signal received by the interface includes the four or more voltage levels.
Lesea teaches a data converter configured to convert the first data into a first converted signal including four or more voltage levels including a data security level corresponding to security data and combinations of the other voltage levels corresponding to values included in a chip identification (ID); wherein the second converted signal received by the interface includes the four or more voltage levels (see at least figs. 1-2 and column 8 lines 20-60 “the security circuitry 110, 120 compares input from the ADC 112 to one or more tamper profiles. The tamper profiles can include a set of thresholds and associated profiles for one or more measurable values, such as voltage, …. The use of specific profiles can reduce the number of false positives. For example, the security circuitry 110, 120 can compare measured values to a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the data security and voltages of Lesea with Lee in order to increase security within the IC by inhibiting tampering of the IC and the IVR or detecting such tampering, to provide additional security while still allowing flexibility in configuring and monitoring of the voltage regulator circuit for different applications and the corresponding different configurations of the programmable logic, to limit the ability of a potential attacker to access the IVR and ADC circuitry after the testing and programming of the IC, and to allow the legitimate programmer of the IC to specify the level of protection offered by specifying the desired protection as part of the design file or bitstream (see Lesea at least column 3 line 1 – column 4 line 3).

As to claim 13, Lee teaches a display system comprising:
a host processor configured to encrypt a chip identification (ID), and output a data load command and input image data (see at least figs. 4, 6, 7, 9: encryption block, DDI/host and [0004] “a display driver integrated circuit (DDI) may include a seed generation block configured 
a display module controlled by the host processor (see at least fig. 9: host), wherein the display module comprises:
a display driver integrated circuit configured to provide the chip ID to the host processor, generate first encrypted data obtained by encrypting the chip ID, and control the display module based on comparing the first encrypted data with data received from the host processor (see at least figs. 4, 6, 7, 9: DDI/host, UID, encrypted blocks, comparison block).
Lee does not directly teach a host processor configured to convert and output the encrypted chip ID using four or more voltage levels.
Lesea teaches a host processor configured to convert and output the encrypted chip ID using four or more voltage levels (see at least figs. 1-2 and column 8 lines 20-60 “the security circuitry 110, 120 compares input from the ADC 112 to one or more tamper profiles. The tamper profiles can include a set of thresholds and associated profiles for one or more measurable values, such as voltage, …. The use of specific profiles can reduce the number of false positives. For example, the security circuitry 110, 120 can compare measured values to a tamper profile that specifies different levels …, where the different levels correspond to the state or modes of the IC 102 and corresponding circuitry.” and column 10 lines 3-57 “The IVRs can be configured to provide a variety of different voltages (e.g., 3.3V, 2.5V, 1.8V, and 1.0V), and can each have different acceptable operational parameters (e.g., acceptable 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the data security and voltages of Lesea with Lee in order to increase security within the IC by inhibiting tampering of the IC and the IVR or detecting such tampering, to provide additional security while still allowing flexibility in configuring and monitoring of the voltage regulator circuit for different applications and the corresponding different configurations of the programmable logic, to limit the ability of a potential attacker to access the IVR and ADC circuitry after the testing and programming of the IC, and to allow the legitimate programmer of the IC to specify the level of protection offered by specifying the desired protection as part of the design file or bitstream (see Lesea at least column 3 line 1 – column 4 line 3).

As to claim 20, Lee teaches a method of component verification, the method comprising:
encrypting first data that includes a chip identification (ID) (see at least figs. 4, 6, 7, 9: encryption block and [0004] “a display driver integrated circuit (DDI) may include a seed generation block configured to generate a seed, an encryption block configured to encrypt the seed and generate a first encryption text”; [0005] “the seed generation block may generate the seed using a chip identification (ID) of the DDI”; [0052] “The DDI 220 may store unique chip 
transmitting the first data to a host processor (see at least figs. 4, 6, 7, 9: host and encryption block);
receiving encrypted second data from the host processor in response to the first data (see at least figs. 4, 6, 7, 9: encryption block); and
comparing the encrypted first data with the encrypted second data (see at least figs. 4, 6, 7: comparison block); and
controlling a display based at least in part on the comparison (see at least figs. 4, 6, 7, 9: comparison block).
Lee does not directly teach converting the first data from a digital format to an analog format including four or more voltage levels.
Lesea teaches converting the first data from a digital format to an analog format including four or more voltage levels (see at least figs. 1-2 and column 8 lines 20-60 “the security circuitry 110, 120 compares input from the ADC 112 to one or more tamper profiles. The tamper profiles can include a set of thresholds and associated profiles for one or more measurable values, such as voltage, …. The use of specific profiles can reduce the number of false positives. For example, the security circuitry 110, 120 can compare measured values to a tamper profile that specifies different levels …, where the different levels correspond to the state or modes of the IC 102 and corresponding circuitry.” and column 10 lines 3-57 “The IVRs can be configured to provide a variety of different voltages (e.g., 3.3V, 2.5V, 1.8V, and 1.0V), and can each have different acceptable operational parameters (e.g., acceptable 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the data security and voltages of Lesea with Lee in order to increase security within the IC by inhibiting tampering of the IC and the IVR or detecting such tampering, to provide additional security while still allowing flexibility in configuring and monitoring of the voltage regulator circuit for different applications and the corresponding different configurations of the programmable logic, to limit the ability of a potential attacker to access the IVR and ADC circuitry after the testing and programming of the IC, and to allow the legitimate programmer of the IC to specify the level of protection offered by specifying the desired protection as part of the design file or bitstream (see Lesea at least column 3 line 1 – column 4 line 3).

As to claim 2, the combination of Lee and Lesea teach the display driver integrated circuit of claim 1 (see above rejection), wherein the first data is a unique chip identification (ID) of the display driver integrated circuit (see Lee at least figs. 4, 6, 7, 9 and [0004] “a display driver integrated circuit (DDI) may include a seed generation block configured to generate a seed, an encryption block configured to encrypt the seed and generate a first encryption text”; [0005] “the seed generation block may generate the seed using a chip identification (ID) of the DDI”; [0052] “The DDI 220 may store unique chip identification (ID). The seed generation block 221 may use the chip ID of the DDI 220 as a unique ID (UID)”).

As to claim 3, the combination of Lee and Lesea teach teach the display driver integrated circuit of claim 2 (see above rejection), wherein the data converter comprises: a digital-analog converter configured to convert the first data from a digital format to the first converted signal (see Lesea at least figs. 1-2: ADC).

As to claim 4, the combination of Lee and Lesea teach the display driver integrated circuit of claim 2 (see above rejection), wherein the data converter comprises: a resistor string configured to divide a first reference voltage and a second reference voltage into the voltage levels (see Lesea at least figs. 1-2 and column 4 line 56 – column 5 line 17 “a large series resistor” – note that resistor strings are well known in the art and would be obvious to incorporate).

As to claim 5, the combination of Lee and Lesea teach the display driver integrated circuit of claim 2 (see above rejection), wherein the first converted signal includes the data security level unrelated to the chip ID (see Lee at least fig. 7 and [0007] “In an exemplary embodiment of the inventive concept, the seed generation block may generate a random number when the DDI wakes up, and the seed generation block may provide the random number as the seed.” and Lesea at least figs. 1-2).

As to claim 6, the combination of Lee and Lesea teach the display driver integrated circuit of claim 5 (see above rejection), wherein the data security level corresponds to a voltage 

As to claim 7, the combination of Lee and Lesea teach the display driver integrated circuit of claim 5 (see above rejection), wherein the data converter further comprises: a security data generator configured to insert security data in a random format into the chip ID, wherein the security data includes the data security level (see Lee at least fig. 7 and [0007] and Lesea at least figs. 1-2, column 12 lines 43-63 “The security circuitry could then vary the timing for each 

As to claim 8, the combination of Lee and Lesea teach the display driver integrated circuit of claim 1 (see above rejection), wherein the interface accords with a Mobile Industry Processor Interface (MIPI) Alliance Specification for Display Serial Interface and a MIPI Alliance Specification for D-PHY, and wherein the display driver integrated circuit further comprises: security channels configured to transfer the first converted signal to the host processor, and receive the second converted signal from the host processor, wherein the security channels are formed separately from other channels of the display driver integrated circuit for transmitting image data (see Lee at least fig. 10, [0011], [0018], [0058], [0065], [0088], [0104]: mobile industry processor interface (MIPI)).

As to claim 9, the combination of Lee and Lesea teach the display driver integrated circuit of claim 8 (see above rejection), wherein the first converted signal and the second converted signal are transferred through the security channels when the display driver integrated circuit wakes up (see Lee at least [0007], [0053], [0056] “whenever the DDI 220 wakes up”, [0063] “the DDI 220 according to the present embodiment of the inventive concept may perform a genuine product certification procedure during a wake-up interval”, [0082], [0091], [0103], [0115]).



As to claim 11, the combination of Lee and Lesea teach the display driver integrated circuit of claim 10 (see above rejection), wherein the host processor and the display driver integrated circuit operate normally when the first encrypted data and the third encrypted data are equal to each other (see Lee at least [0008] “the DDI may output the control signal to normally drive a display panel when the first encryption text and the second encryption text are identical”; [0015] “the DDI may normally drive the display panel when the first encryption text and the second encryption text are identical”).

As to claim 12, the combination of Lee and Lesea teach the display driver integrated circuit of claim 10 (see above rejection), wherein the comparator stops driving at least one of the host processor and the display driver integrated circuit when the first encrypted data and the third encrypted data are different from each other (see Lee at least [0009] “ the DDI may output the control signal so as not to drive a display panel when the first encryption text and the second encryption text are different”; [0010] “ the DDI may cause a display panel to display 

As to claim 14, the combination of Lee and Lesea teach the display system of claim 13 (see above rejection), wherein the host processor comprises: a first encryptor configured to generate second encrypted data by encrypting the chip ID (see Lee at least figs. 4, 6, 7, 9: UID and encryption blocks); a data converter configured to convert the second encrypted data into a converted signal including four or more voltage levels (see Lesea at least figs. 1-2, column 8 lines 20-60 and column 10 lines 3-57); and an interface configured to receive the chip ID from the display driver integrated circuit, and transmit the converted signal to the display driver integrated circuit (see Lee at least figs. 4, 6, 7, 9: UID, DDI and Lesea at least figs. 1-2).

As to claim 15, the combination of Lee and Lesea teach the display system of claim 14 (see above rejection), wherein the display driver integrated circuit includes: a second encryptor configured to generate the first encrypted data by encrypting the chip ID; and a determiner configured to re-convert the converted signal to the second encrypted data in a digital format, compare the second encrypted data and the first encrypted data, and control at least one of the host processor and the display driver integrated circuit, based on the comparison result 

As to claim 16, the combination of Lee and Lesea teach the display system of claim 15 (see above rejection), wherein the chip ID and the converted signal are transmitted between the host processor and the display driver integrated circuit through security channels instead of channels for transmitting the input image data and the data load command when the display driver integrated circuit wakes up (see Lee at least [0007], [0053], [0056] “whenever the DDI 220 wakes up”, [0063] “the DDI 220 according to the present embodiment of the inventive concept may perform a genuine product certification procedure during a wake-up interval”, [0082], [0091], [0103], [0115]).

As to claim 17, the combination of Lee and Lesea teach the display system of claim 13 (see above rejection), wherein the display driver integrated circuit comprises: a first encryptor configured to generate the first encrypted data by encrypting the chip ID; a data converter configured to convert the chip ID into a first converted signal in an analog format which includes the four or more voltage levels; an interface configured to provide the first converted signal to the host processor, and receive a second converted signal corresponding to second 

As to claim 18, the combination of Lee and Lesea teach the display system of claim 17 (see above rejection), wherein the data converter inserts security data in a random format into the chip ID, and converts the chip ID having the security data into the first converted signal in the analog format (see Lee at least fig. 7 and [0007] and Lesea at least figs. 1-2 and column 12 lines 43-63).

As to claim 19, the combination of Lee and Lesea teach the display system of claim 17 (see above rejection), wherein the host processor comprises: a first data converter configured to convert the first converted signal into converted data in a digital format (see Lesea at least figs. 1-2: ADC); a second encryptor configured to generate the second encrypted data by encrypting the converted data (see Lee at least figs. 4, 6, 7, 9: encryption blocks); a second data converter configured to convert the second encrypted data into a second converted signal including the four or more voltage levels (see Lesea at least figs. 1-2, column 8 lines 20-60 and .

Response to Arguments
Applicant’s arguments with respect to claim 1 and dependents have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to claims 13 and 20 and dependents have been fully considered but they are not persuasive. When updating search for new claim amendments, a new reference was discovered and applied to all claims.  

	Further, Examiner disagrees with arguments against the Park reference with respect to claims 13 and 20 and their dependents:

Applicant argues that “Park does not describe “encrypted chip IDs using four or more voltage levels” nor any converting of “first data [including a chip identification (ID)] from a digital format to an analog format including four or more voltage levels” as generally recited in independent claims 13 and 20”.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
As to claim 13, Lee teaches a display system comprising:
a host processor configured to encrypt a chip identification (ID), and output a data load command and input image data (see at least figs. 4, 6, 7, 9: encryption block, DDI/host and [0004] “a display driver integrated circuit (DDI) may include a seed generation block configured to generate a seed, an encryption block configured to encrypt the seed and generate a first encryption text”; [0005] “the seed generation block may generate the seed using a chip identification (ID) of the DDI”; [0052] “The DDI 220 may store unique chip identification (ID). The seed generation block 221 may use the chip ID of the DDI 220 as a unique ID (UID)”); and
a display module controlled by the host processor (see at least fig. 9: host), wherein the display module comprises:
a display driver integrated circuit configured to provide the chip ID to the host processor, generate first encrypted data obtained by encrypting the chip ID, and control the display module based on comparing the first encrypted data with data received from the host processor (see at least figs. 4, 6, 7, 9: DDI/host, UID, encrypted blocks, comparison block).
Park teaches a host processor configured to convert and output data using four or more voltage levels (see at least fig. 2 and [0007] “a resistor unit for generating various voltage levels ina D/A converter, which can be used in a data driver of an organic light emitting display. Specifically, FIG. 2 shows a resistor unit for generating eight voltage levels. In order to generate 
A display driver integrated circuit/chip of a handheld apparatus is well known in the art to include a digital-to-analog converter (DAC). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the D/A converter of Park with Lee. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
	As to claim 20, Lee teaches a method of component verification, the method comprising:
encrypting first data that includes a chip identification (ID) (see at least figs. 4, 6, 7, 9: encryption block and [0004] “a display driver integrated circuit (DDI) may include a seed generation block configured to generate a seed, an encryption block configured to encrypt the seed and generate a first encryption text”; [0005] “the seed generation block may generate the seed using a chip identification (ID) of the DDI”; [0052] “The DDI 220 may store unique chip 
transmitting the first data to a host processor (see at least figs. 4, 6, 7, 9: host and encryption block);
receiving encrypted second data from the host processor in response to the first data (see at least figs. 4, 6, 7, 9: encryption block); and
comparing the encrypted first data with the encrypted second data (see at least figs. 4, 6, 7: comparison block); and
controlling a display based at least in part on the comparison (see at least figs. 4, 6, 7, 9: comparison block).
Park teaches converting the first data from a digital format to an analog format including four or more voltage levels (see at least fig. 2 and [0007] “a resistor unit for generating various voltage levels in a D/A converter, which can be used in a data driver of an organic light emitting display. Specifically, FIG. 2 shows a resistor unit for generating eight voltage levels. In order to generate eight voltage levels, eight resistors are serially coupled to each other. A first reference voltage having a higher voltage and a second reference voltage having a lower voltage are applied across the resistors. The difference of the first reference voltage and the second reference voltage are divided by the 8 resistors to obtain divided voltages, which are data voltages”).
A display driver integrated circuit/chip of a handheld apparatus is well known in the art to include a digital-to-analog converter (DAC). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In the case of the combination of Lee and Part, a display driver integrated circuit/chip of a handheld apparatus is well known in the art to include a digital-to-analog converter (DAC). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the D/A converter of Park with Lee. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

the combination of Lee and Park would require a substantial reconstruction and redesign of the elements, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee (USPN 2011/0314299 A1) teaches a display driver chip of a handheld apparatus is a highly integrated chip, and which usually includes a source driver, a gate driver, a digital control circuit, a power conversion circuit, and a digital-to-analog converter (DAC) (see at least figs. 8-9 and [0010] “A display driver chip of a handheld apparatus is a highly integrated chip, and which usually includes a source driver, a gate driver, a digital control circuit, a power conversion circuit, and a digital-to-analog converter (DAC)”); and 
Park et al. (USPN 2008/0218456 A1) teaches a data converter configured to convert data a converted signal including four or more voltage levels; wherein a converted signal received by an interface includes the four or more voltage levels (see at least fig. 2 and [0007] “a resistor unit for generating various voltage levels in a D/A converter, which can be used in a data driver of an organic light emitting display. Specifically, FIG. 2 shows a resistor unit for .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        1/11/22
			/AMARE MENGISTU/                                        Supervisory Patent Examiner, Art Unit 2623